Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-36 are pending and rejected in the application.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-36 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1 recites a database query and visualisation system that is configured (i) to provide an interface with which a user can specify one or more queries; (ii) to generate a response to each query which is displayed as a table, graph or other visual representation; and in which the system is configured to process each query as a layer, where a layer is a node in a directed graph, and a set of nodes forms a notebook. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “system.”  Thus, claim 1 is not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “to provide an interface with which a user can specify one or more queries” encompasses a person to mentally specify one or more queries. Next, “to generate a response to each query which is displayed as a table, graph or other visual representation” encompasses a person to mentally generate a response to each query. In addition, “in which the system is configured to process each query as a layer, where a layer is a node in a directed graph, and a set of nodes forms a notebook” encompasses a person to mentally process each query as a layer, where a layer is a node in a directed graph, and a set of nodes forms a notebook. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 1 recites no additional limitations other than “a system” implementing the limitations. The computer is recited at a high-level of generality (i.e., to provide an interface…etc., to generate…etc., and to process each query…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The limitation “in which the notebook is made up of one or more layers, and each layer generally corresponds to a step in the query.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “in which the notebook is presented vertically down a scrollable page.” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a 

The limitation “in which the notebook is presented as a dashboard.” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 

The limitation “in which a query in a layer is represented as a combination of some or all of: 6) SQL (or other database query language) statements 7) SQL (or other database query language) expressions 8) Free text which can be mapped to (1) or (2) by semantic substitution 9) Free text 10) Interface controls (such as click-, touch-, AR-, VR-based controls)” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a 

The limitation “in which a query in a layer is transformed into an exact, unambiguous, query in a database query language, such as SQL.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “in which the type of input is specified by the user or inferred by the system.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. 

The limitation “in which, in cases in which the system infers the type of input, a query in a layer is deterministically filtered for SQL or other database query language statements.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “in which a query in a layer is deterministically filtered for SQL or other database query language expressions.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to 

The limitation “in which a query in a layer is deterministically filtered for free text which is mapped by semantic substitution to SQL or other database query language statements or expressions.” of dependent claim 10 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible under 35 USC 101. 

The limitation “in which a query in a layer is parsed as free text to a database query.” of dependent claim 11 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. 

The limitation “in which either or both of (i) an exact query, being a query in a layer that has been transformed into an exact, unambiguous, query in a database query language, such as SQL and (ii) an interpretation of that query into a form which is understandable by a person with no knowledge of database query languages, are displayed to the user.” of dependent claim 12 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible under 35 USC 101. 

The limitation “in which the layer provides the user with an interface to query the database using entities from the data which have been imported from the results or 

The limitation “in which layers are configured to reference one another, enabling the user to construct increasingly complex queries.” of dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible under 35 USC 101. 



The limitation “in which a layer holds a local state between update operations precipitated by a user or the notebook.” of dependent claim 16 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 16 is not patent eligible under 35 USC 101. 



The limitation “in which, from the name of the layer and the query represented by the layer, as constructed by the user, the system derives the database query to be run, any errors or warnings, and, using a database, the results of the query.” of dependent claim 18 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 18 is not patent eligible under 35 USC 101. 


The limitation “in which the layers can either be created by the system based on existing layers in the notebook or created or modified by the user.” of dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 20 is not patent eligible under 35 USC 101. 


The limitation “in which a layer is configured to automatically insert joins into an input query to execute an assumption that is implicit to the query.” of dependent claim 22 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 22 is not patent eligible under 35 USC 101. 

The limitation “in which a layer is configured to automatically insert additional expressions into an input query to execute an assumption that is implicit to the query, or 

The limitation “in which layers receive information from the notebook which allows them to automatically insert joins or expressions into the queries and to provide suggestions and charts in the context of the surrounding layers.” of dependent claim 24 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 24 is not patent eligible under 35 USC 101. 



The limitation “in which the notebook and layers are configured to hold substantially all of the state information, so that the database can be used as if it is stateless with respect to the notebook.” of dependent claim 26 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to 

The limitation “in which the notebook controls the local state, which is largely independent of the database, and the database is only called when results are required outside of the behaviour that can be predicted, or when the results need to be displayed.” of dependent claim 27 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 27 is not patent eligible under 35 USC 101. 

The limitation “in which the notebook does not rely on storing or caching of any data from the database itself; and results to queries are retrieved from the database and returned to the user directly.” of dependent claim 28 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the 

The limitation “in which the notebook simulates behaviour of the database using knowledge of the database schema.” of dependent claim 29 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 29 is not patent eligible under 35 USC 101.
 
The limitation “in which tables and visuals presented in response to a database query are automatically generated by the system or customised by the user or both.” of dependent claim 30 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim 

The limitation “in which the system is configured to enable a user to add rich content to the notebook, including text and/or media, which is programmed to update dynamically based on the results of layers in the notebook.” of dependent claim 31 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 31 is not patent eligible under 35 USC 101. 

The limitation “in which the system acts to simulate a connection to another system, using some information about the result of an action on another system, with a substantially reduced need to test that remote system.” of dependent claim 32 is abstract because the claim could be reasonably and practically performed by the human 

The limitation “in which the system allows complex operations to be built up iteratively, with the validity of a given series of operations evaluable with complete recall.” of dependent claim 33 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 33 is not patent eligible under 35 USC 101. 

The limitation “in which the system allows for the action on the system to be deferred until such a time as the result of the action needs to be known.” of dependent claim 34 is abstract because the claim could be reasonably and practically performed by 

The limitation “in which the system is configured such that the computational time needed to calculate an upper bound, a lower bound or validate that a prohibitive condition has not been triggered is significantly lower than that needed to find the actual answer.” of dependent claim 35 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 35 is not patent eligible under 35 USC 101.

The limitation “in which the system is configured to run on a computer, a local computer, a server, a cloud-based computing system, a distributed client-server computing system, or any combination of these.” of dependent claim 36 is abstract because the claim could be reasonably and practically performed by the human mind, 

Claim 1 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Claim 1 is rejected under 35 U.S.C. 101 because the claims fail to place the invention squarely within on statutory class of invention. The system claim does not claim any hardware and is considered software. As such, the claims are drawn to something other than a process, machine, manufacture, or composition of matter. The examiner recommends amending and adding a processor and memory to execute instructions store in the memory to implement the software components of claim 1.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

A review of the specification does not describe sufficient structure to perform the functions.  

Claims 2-36 depends from rejected claim 1 respectively, comprise
the same deficiencies as claim 1 directly or indirectly by dependence, and
are therefore rejected on the same basis because none of the dependents
add anything to otherwise overcome the rejection.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The art rejection is applied to claims 1-36 which is rejected under 35 USC 112, sixth paragraph as best understood by the examiner.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 13, 33, 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al. U.S. Patent Publication (2018/0052891; hereinafter: Shuster) in view of Kery et al. Non-Patent Publication (“Interactions for Untangling Messy History in a Computational Notebook”, 2018; hereinafter: Kery)  

Claim 1
As to claim 1, Shuster discloses a database query and visualisation system that is configured (i) to provide an interface with which a user can specify one or more queries (paragraph[0075], “the process may receive a search query directed to locating 
(ii) to generate a response to each query which is displayed as a table, graph or other visual representation (paragraph[0083], “using a kernel 118A in a user container 114A, causes display of text, plots, graphs…etc.”);

Shuster does not appear to explicitly disclose 
in which the system is configured to process each query as a layer, where a layer is a node in a directed graph, and a set of nodes forms a notebook.

However, Kery discloses in which the system is configured to process each query as a layer, where a layer is a node in a directed graph, and a set of nodes forms a notebook (page 149 of PDF, III. Verdant Version Model, “the notebook is captured in a tree structure. The root node of the tree is the notebook itself, and each cell in the notebook is a child node…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery to represent graph data as a notebook which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery to determine which data manipulations yield the best results (Kery: Introduction).

Claim 2
As to claims 2, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Kery further disclose the notebook is made up of one or more layers, and each layer generally corresponds to a step in the query (page 149 of PDF, III. Verdant Version Model, “For code cells, their nodes are broken down further into versions by their abstract syntax tree (AST) structure, such that each syntactically meaningful span of text in the code can be recorded with its own versions. For output, markdown, and other multimedia cells, the cell is a node with no children, which means that a programmer can see versions of the output cell as a whole…etc.”).

Claim 3
As to claims 3, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Kery further disclose the notebook is presented vertically down a scrollable page (Figure 2, page 150 of PDF, III. Navigating Versions, “The “ribbon display” shown in Figure 1D is the default way Verdant shows all versions for an artifact, lined up side by side to the right of the original artifact. …etc.”).

Claim 4
As to claims 4, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Shuster further disclose the notebook is presented as a dashboard (paragraph[0036], “In another embodiment, the method further comprises receiving input that is associated with adding a data entry dashboard to the first cell; in 

Claim 7
As to claims 7, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Kery further disclose the type of input is specified by the user or inferred by the system (page 149 of PDF, “However, to retrieve this history, users must write SQL or Prolog queries into their notebook to retrieve either a list of metadata or a graph visualization of the resulting dependencies…etc.”).

Claim 13
As to claims 13, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Shuster further disclose the type of input is specified by the user or inferred by the system (paragraph[0113], “SEARCH HELPER. In one embodiment, notebook manager 106 is programmed to support searching for and displaying data relating to functions that have been defined using the system, by generating and displaying a text entry box associated with a search function; receiving a search term in the text entry box; searching one or more data repositories to identify one or more items of cell metadata that matches the search term…etc.”).

Claim 33
As to claims 33, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Kery further disclose in which the system allows 

Claim 34
As to claims 34, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Kery further disclose in which the system allows for the action on the system to be deferred until such a time as the result of the action needs to be known (page 150 of PDF, V. Interactions For Version Foraging, “. First, we show how Verdant uses inline interactions so that users can see versions of the task-related artifacts they are interested in, and not be overloaded with unrelated version information for the rest of the notebook…etc.”)

Claim 35
As to claims 35, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Shuster further disclose in which the system is configured such that the computational time needed to calculate an upper bound, a lower bound or validate that a prohibitive condition has not been triggered is significantly lower than that needed to find the actual answer (paragraph[0086], “monitoring indicators 410 are links to control and monitor kernels, running processes and clustered data execution systems. In an embodiment, monitoring indicators 410 are programmed 

Claim 36
As to claims 36, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, and Shuster further disclose in which the system is configured to run on a computer, a local computer, a server, a cloud-based computing system, a distributed client-server computing system, or any combination of these (paragraph[0040], “In the example of FIG. 1, networked data storage 120 typically but not necessarily comprises cloud-based data storage…etc.”).

Claims 5, 6, 8-12, 14-18, and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al. U.S. Patent Publication (2018/0052891; hereinafter: Shuster) in view of Kery et al. Non-Patent Publication (“Interactions for Untangling Messy History in a Computational Notebook”, 2018; hereinafter: Kery) and further in view of Gupta Non-patent Publication (“SQL Notebooks introduction and overview”, 2019; hereinafter: Gupta)


Claim 5
As to claims 5, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose a query in a layer is represented as a combination of some or all of: 6) SQL (or other database query language) statements 7) SQL (or other database query language) expressions 8) Free text which can be mapped to (1) or (2) by semantic substitution 9) Free text 10) Interface controls (such as click-, touch-, AR-, VR-based controls)

However, Gupta discloses a query in a layer is represented as a combination of some or all of: 6) SQL (or other database query language) statements 
7) SQL (or other database query language) expressions (“Let’s create a notebook in this section. We want to add both SQL query as well as text in a notebook…etc.”)
8) Free text which can be mapped to (1) or (2) by semantic substitution 
9) Free text 
10) Interface controls (such as click-, touch-, AR-, VR-based controls). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 6
As to claims 6, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose a query in a layer is transformed into an exact, unambiguous, query in a database query language, such as SQL.

However, Gupta discloses a query in a layer is transformed into an exact, unambiguous, query in a database query language, such as SQL (“Usually, we use Microsoft OneNote to create a notebook and embed documents in it. But with Azure SQL Studio, we can create human-readable documents in SQL Notebook that can include rich format text, code, images…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 8
As to claims 8, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the system 

However, Gupta discloses in which the system infers the type of input, a query in a layer is deterministically filtered for SQL or other database query language statements (“In the following screenshot, we can see the query output inside SQL Notebook. It is an exciting feature where you can directly execute the code and view the output…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 9
As to claims 9, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which a query in a layer is deterministically filtered for SQL or other database query language expressions.

However, Gupta discloses a query in a layer is deterministically filtered for SQL or other database query language expressions (“In the following screenshot, we can see the query output inside SQL Notebook. It is an exciting feature where you can 

Claim 10
As to claims 10, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose a query in a layer is deterministically filtered for free text which is mapped by semantic substitution to SQL or other database query language statements or expressions.

However, Gupta discloses a query in a layer is deterministically filtered for free text which is mapped by semantic substitution to SQL or other database query language statements or expressions (“In the following screenshot, you can see available Kernel in SQL Notebook. If you want to save and run Python code, select kernel Python 3 from the drop-down…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would 

Claim 11
As to claims 11, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose a query in a layer is parsed as free text to a database query.

However, Gupta discloses a query in a layer is parsed as free text to a database query (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.



Claim 12
As to claims 12, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose a query in which either or both of (i) an exact query, being a query in a layer that has been transformed into an exact, unambiguous, query in a database query language, such as SQL and (ii) an interpretation of that query into a form which is understandable by a person with no knowledge of database query languages, are displayed to the user.

However, Gupta discloses in which either or both of (i) an exact query, being a query in a layer that has been transformed into an exact, unambiguous, query in a database query language, such as SQL (“Usually, we use Microsoft OneNote to create a notebook and embed documents in it. But with Azure SQL Studio, we can create human-readable documents in SQL Notebook that can include rich format text, code, images…etc.”) and (ii) an interpretation of that query into a form which is understandable by a person with no knowledge of database query languages, are displayed to the user (“Once you add a t-SQL query, it automatically assigns the line numbers. We can also see a Run Cell icon in the code block. We can execute a query inside a notebook. Click on either Run Cell icon inside a code block or click on Run Cells. In the following screenshot, we can see the query output inside SQL Notebook…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim 

Claim 14
As to claims 14, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which layers are configured to reference one another, enabling the user to construct increasingly complex queries.

However, Gupta discloses in which layers are configured to reference one another, enabling the user to construct increasingly complex queries (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 15
As to claims 15, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which any update to a layer by the user or the system causes an update of any part of the notebook that is causally dependent on the updated layer.

However, Gupta discloses query and visualisation system of Claim 1 in which any update to a layer by the user or the system causes an update of any part of the notebook that is causally dependent on the updated layer (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.




Claim 16
As to claims 16, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which a layer holds a local state between update operations precipitated by a user or the notebook.

However, Gupta discloses in which a layer holds a local state between update operations precipitated by a user or the notebook (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 17
As to claims 17, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the local state of a layer includes the name of the layer and the query represented by the layer, as constructed by the user.



Claim 18
As to claims 18, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which, from the name of the layer and the query represented by the layer, as constructed by the user, the system derives the database query to be run, any errors or warnings, and, using a database, the results of the query.

However, Gupta discloses in which, from the name of the layer and the query represented by the layer, as constructed by the user, the system derives the database query to be run, any errors or warnings, and, using a database, the results of the query (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the 

Claim 20
As to claims 20, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the layers can either be created by the system based on existing layers in the notebook or created or modified by the user.

However, Gupta discloses in which the layers can either be created by the system based on existing layers in the notebook or created or modified by the user (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 

Claim 21
As to claims 21, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which a layer is configured to automatically insert joins into an input query.

However, Gupta discloses in which a layer is configured to automatically insert joins into an input query (“Note: If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 22
As to claims 22, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which a layer is configured to automatically insert joins into an input query to execute an assumption that is implicit to the query.

However, Gupta discloses in which a layer is configured to automatically insert joins into an input query to execute an assumption that is implicit to the query (“Note: If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 23
As to claims 23, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which a layer is configured to automatically insert additional expressions into an input query to execute 

However, Gupta discloses in which a layer is configured to automatically insert additional expressions into an input query to execute an assumption that is implicit to the query, or which is explicitly or implicitly required by causally dependent parts of the notebook (“Note: If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 24
As to claims 24, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which layers receive information from the notebook which allows them to automatically insert joins or expressions into the queries and to provide suggestions and charts in the context of the surrounding layers.

However, Gupta discloses in which layers receive information from the notebook which allows them to automatically insert joins or expressions into the queries and to provide suggestions and charts in the context of the surrounding layers (“Note: If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 25
As to claims 25, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which queries sent to the database obtain any additional information required for the tracking of joins or other information needed to provide the notebook experience even when that information is neither requested by, nor displayed to, the user.



Claim 26
As to claims 26, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the notebook and layers are configured to hold substantially all of the state information, so that the database can be used as if it is stateless with respect to the notebook.

However, Gupta discloses in which the notebook and layers are configured to hold substantially all of the state information, so that the database can be used as if it is stateless with respect to the notebook (“It can also include the query results set in the 

Claim 27
As to claims 27, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the notebook controls the local state, which is largely independent of the database, and the database is only called when results are required outside of the behaviour that can be predicted, or when the results need to be displayed.

However, Gupta discloses in which the notebook controls the local state, which is largely independent of the database, and the database is only called when results are required outside of the behaviour that can be predicted, or when the results need to be displayed (“You can change the connection to other SQL Servers as well. For example, previously, we executed the queries on SQL2019CTP2.3 instance. Now, we want to run on SQL instance SQL1. Click on Add New Connection…etc.”). It would have been 

Claim 28
As to claims 28, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the notebook does not rely on storing or caching of any data from the database itself; and results to queries are retrieved from the database and returned to the user directly.

However, Gupta discloses in which the notebook does not rely on storing or caching of any data from the database itself (“In the following screenshot, we can see the query output inside SQL Notebook. It is an exciting feature where you can directly execute the code and view the output…etc.”); and results to queries are retrieved from the database and returned to the user directly (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having 

Claim 29
As to claims 28, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the notebook simulates behaviour of the database using knowledge of the database schema.

However, Gupta discloses in which the notebook simulates behaviour of the database using knowledge of the database schema (“In the following screenshot, we can see the query output inside SQL Notebook. It is an exciting feature where you can directly execute the code and view the output…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 30
As to claims 30, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which tables and visuals presented in response to a database query are automatically generated by the system or customised by the user or both.

However, Gupta discloses in which tables and visuals presented in response to a database query are automatically generated by the system or customised by the user or both (“If you have multiple code blocks in SQL Notebook and you click on Run Cells from the top menu, it executes all the queries and shows outputs. You should click on Run Cell on individual code block to get the output of a particular query only. In the following screenshot, we can see both SQL queries output together…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 31
As to claims 31, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the system 

However, Gupta discloses in which the system is configured to enable a user to add rich content to the notebook, including text and/or media, which is programmed to update dynamically based on the results of layers in the notebook (“We might want to add a reference link in the SQL Notebook as well. We can add links in Inline link format…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Gupta to have SQL notebooks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Gupta to have a cross-platform tool working on both on-premises and cloud-based systems.

Claim 32
As to claims 32, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the system acts to simulate a connection to another system, using some information about the result of an action on another system, with a substantially reduced need to test that remote system.

.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al. U.S. Patent Publication (2018/0052891; hereinafter: Shuster) in view of Kery et al. Non-Patent Publication (“Interactions for Untangling Messy History in a Computational Notebook”, 2018; hereinafter: Kery) and further in view of Kubilay Non-patent Publication (“Chart your SQL direct with Apache Zeppelin Notebook”, 2018; hereinafter: Kubilay)

Claim 19
As to claims 19, the combination of Shuster and Kery discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose in which the notebook 

However, Kubilay discloses in which the notebook locally tracks a schema of the query results from its layers and how those results interconnect (“I was impressed by the ability of Apache Zeppelin notebook to chart SQL queries directly. To configure this open source tool and start charting your SQL queries just point it your database JDBC endpoint and then start writing some SQL in real time…etc.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Shuster with the teachings of Kery and Kubilay to have to track query results which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Shuster with the teachings of Kery and Kubilay to chart query results in real-time.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
March 25, 2022